UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 3, 2014 BOURBON BROTHERS HOLDING CORPORATION (Name of registrant as specified in its charter) Colorado 000-52853 80-0182193 State of Incorporation Commission File Number IRS Employer Identification No. 2 N. Cascade Ave, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 3, 2014, Bourbon Brothers Holding Corporation (the “Company”) issued a press release announcing the unaudited gross revenues for the first fiscal quarter ending March 31, 2014. A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated in this Item 8.01 by reference. Item 9.01 Exhibits. Exhibit No. Description Press Release, dated April 3, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 3rd day of April 2014. Bourbon Brothers Holding Corporation By: /s/Robert B. Mudd Robert B. Mudd, CEO, President and Director
